NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note that references lined through on an (information Disclosure Statement) IDS of record, are lined through because there is no corresponding English translation of the documents listed on the IDS.

Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. (Currently Amended) A battery management apparatus, comprising: 
a master battery management system (BMS) and a plurality of slave BMSs connected to the master BMS,
wherein the master BMS includes a master controller configured to generate operation order information of the plurality of slave BMSs based on state-of-charge information of each of a plurality of battery modules respectively connected to the plurality of slave BMSs, wherein each of the plurality of slave BMSs includes: a slave communicator configured to receive the operation order information generated by the master controller and receive battery temperature information measured by a temperature measurement sensor; and a slave controller configured to operate a battery cooler by using an output of a corresponding battery module according to a temperature value of the battery temperature information when an operation order corresponds to a first operation order according to the received operation order information or the slave communicator receives a first operation signal from another slave communicator.  
Prior art such as LIM et al., WO 2011/078478 discloses master and slave battery management modules along with temperature control and balancing instructions, but does not provide for the first operation order information or signal as disclosed in claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        April 1, 2021